DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Examiner’s Note
3.	The Office has relied upon national phase publication US 2017/0222157 A1 as the English equivalent of WIPO publication WO 2016/012075 A1 (herein referred to as “Jatsch et al.”). 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-9, 11-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jatsch et al. (WO 2016/012075 A1).
	Jatsch et al. discloses compounds of the following form:

    PNG
    media_image1.png
    160
    368
    media_image1.png
    Greyscale

([0010]) where a = 0-1, b = 0-1, p = 0-1, and q = 0-1 ([0019]-[0022]); Q and Q’ are independently O (among others) ([0016]); m = 0-1 and n = 0-1 (if m = 0 or n = 0, the two aromatic rings are connected via single bond) ([0017]-[0018]); a narrower formula which is “very preferred” is disclosed:

    PNG
    media_image2.png
    163
    362
    media_image2.png
    Greyscale

([0032]).  Embodiments are disclosed:

    PNG
    media_image3.png
    260
    516
    media_image3.png
    Greyscale

(formula (E-91), page 35) and

    PNG
    media_image4.png
    298
    484
    media_image4.png
    Greyscale

(formula (E-78), page 32) such that (for formula (E-78)) n = 0, L = unsubstituted arylene group (phenylene), and Ar1 = substituted heteroring comprising two or more Ns (substituted benzimidazolyl) of Applicant’s Chemical Formulae 1 and 1-3; Ar1 = Applicant’s Chemical Formula 2-C (with R19 = site bonding to L, R14 = substituted aryl group (substituted phenyl)), and R15-18 = hydrogen).  However, Jatsch et al. does not explicitly disclose an embodiment that fully reads on Applicant’s Chemical Formula 1, particularly in regards to the presence of the divalent oxygen atom.  Nevertheless, it would have been obvious to modify formula (E-78) as disclosed by Jatsch et al. (above) such that it fully reads on the Applicant’s formula.  The motivation is provided by the fact that the modification merely involves the exchange of one divalent linking group (single m- group), thus rendering the production predictable with a reasonable expectation of success.
	Jatsch et al. further discloses an organic electroluminescent (EL) device comprising the following layers:  anode, hole-injecting layer, hole-transporting layer, light-emitting layer, electron-transporting layer, electron-injecting layer, and cathode (on a substrate) ([0177], [0227]); its inventive compounds comprise the electron-transporting layer ([0115]).  Jatsch et al. discloses the additional presence of an n-dopant in combination with its inventive compound ([0123]); the concentration includes a 1:1 ratio (see E1 in Table 1, page 101; [0119]).

Allowable Subject Matter
7.	Claims 10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
	The closest prior art is provided by Jatsch et al. (WO 2016/012075 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    160
    368
    media_image1.png
    Greyscale

([0010]) where a = 0-1, b = 0-1, p = 0-1, and q = 0-1 ([0019]-[0022]); Q and Q’ are independently O (among others) ([0016]); m = 0-1 and n = 0-1 (if m = 0 or n = 0, the two 

    PNG
    media_image2.png
    163
    362
    media_image2.png
    Greyscale

([0032]).  Embodiments are disclosed:

    PNG
    media_image3.png
    260
    516
    media_image3.png
    Greyscale

(formula (E-91)) (page 35) and

    PNG
    media_image4.png
    298
    484
    media_image4.png
    Greyscale

(formula (E-78)) (page 32).  However, it is the position of the Office that neither Jatsch et al. singly nor in combination with any other prior art provides sufficient motivation to 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786